J-S51002-18 & J-S51003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: H.D.H.          :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
                                     :
                                     :
 APPEAL OF: F.A.R., MOTHER           :   No. 1209 EDA 2018

                   Appeal from the Decree April 6, 2018
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                            No(s): 2017-A0165

 IN RE: ADOPTION OF: A.E.H.          :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
                                     :
                                     :
 APPEAL OF: F.A.R., MOTHER           :   No. 1211 EDA 2018

                   Appeal from the Decree April 6, 2018
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                            No(s): 2017-A0166

 IN RE: ADOPTION OF A.L.H.           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
                                     :
                                     :
 APPEAL OF: F.A.R., MOTHER           :   No. 1212 EDA 2018

                   Appeal from the Decree April 6, 2018
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                            No(s): 2017-A0167
J-S51002-18 & J-S51003-18



   IN RE: ADOPTION OF H.D.H.        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :
   APPEAL OF: J.H., FATHER          :   No. 1441 EDA 2018

                   Appeal from the Decree April 6, 2018
   In the Court of Common Pleas of Montgomery County Orphans' Court
                          at No(s): 2017-A0165

   IN RE: ADOPTION OF A.E.H.        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :
   APPEAL OF: J.H., FATHER          :   No. 1442 EDA 2018

                   Appeal from the Decree April 6, 2018
   In the Court of Common Pleas of Montgomery County Orphans' Court
                          at No(s): 2017-A0166

   IN RE: ADOPTION OF A.L.H.        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :
   APPEAL OF: J.H., FATHER          :   No. 1443 EDA 2018

                   Appeal from the Decree April 6, 2018
   In the Court of Common Pleas of Montgomery County Orphans' Court
                          at No(s): 2017-A0167

BEFORE: DUBOW, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                    FILED OCTOBER 18, 2018

                                -2-
J-S51002-18 & J-S51003-18



       In these consolidated appeals, F.A.R. (“Mother”) and J.H. (“Father”)

(collectively, “the Parents”) appeal from the decrees entered April 6, 2018,

terminating involuntarily their parental rights to their minor children, H.D.H.,

a male born in July 2010, A.E.H., a female born in December 2012, and A.L.H.,

a female born in August 2015 (collectively, “the Children”).       Because the

record supports the decision of the orphans’ court, we affirm.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

       This family came to the attention of the Montgomery County Office of

Children and Youth (“OCY”) in June 2016 when the Children were 10 months,

3 years, and 5 years old, after receiving a referral alleging substance abuse

and neglect by the Parents. N.T., 12/12/17, at 8. During a meeting with the

OCY caseworker in July 2016, Mother admitted that she had neglected the

Children’s medical care in that H.D.H. and A.E.H. had not been to a

pediatrician in years, and A.L.H. had not been to a pediatrician since birth.

Id. at 9-10. None of the Children had ever been to a dentist, and the Parents

had not registered H.D.H. for school, despite his being nearly six years old at

the time. Id. at 9-11. In addition, Mother reported that Father had committed

domestic violence against her in the past, and that she was addicted to

Percocet, although she had been clean for approximately five years. Id. at

10-11. She denied any substance abuse by Father.1 Id. at 11.

____________________________________________


1Despite Mother’s claim, the OCY caseworker suspected that Father was under
the influence of substances during a later interaction in July 2016. N.T.,
12/12/17, at 43 (“He was very fidgety, agitated, not able to focus.”).

                                           -3-
J-S51002-18 & J-S51003-18



      At the time OCY became involved with the Children, all three of them

suffered from cognitive limitations or developmental delays. Both H.D.H. and

A.E.H. are autistic and were nonverbal. Id. at 46-47. A.L.H. appeared to lack

muscle tone and could not stand, even with someone holding her arms. Id.

at 47. None of the Children was toilet trained, and each of them suffered from

severe, oozing diaper rashes. Id. at 14, 53-54.

      In July 2016, Mother sent text messages to the OCY caseworker, stating

that Father was engaging in domestic violence, and that she feared for her

safety and for that of the Children. Id. at 12-13. OCY assisted Mother and

the Children in leaving the residence and going to a domestic violence shelter.

Id. at 13. However, Mother provided Father with the location of the shelter,

which was confidential, and he retrieved both her and the Children and took

them back to the residence. Id. at 15. As a result, OCY obtained emergency

custody of the Children on July 28, 2016, and the juvenile court adjudicated

them dependent on August 9, 2016. At the time of the placement, H.D.H.

was 6 years old, A.E.H. was 3 and 1/2 years old, and A.L.H. was just under

one year old.

      On September 20, 2017, OCY filed Petitions to Involuntarily Terminate

the Parents’ rights to the Children. The orphans’ court conducted a hearing

on December 11, 2017, December 12, 2017, December 14, 2017, and April




                                     -4-
J-S51002-18 & J-S51003-18



3, 2018.2 On April 6, 2018, the court entered decrees terminating the Parents’

rights.

       In its opinion accompanying the decrees, the orphans’ court found that

the Parents were incapable of parenting the Children, and that termination of

their parental rights would best serve the Children’s needs and welfare.

Orphans’ Court Opinion, 4/6/18, at 12-19; 23 Pa.C.S. § 2511(a)(2), (b). The

court reasoned that the Parents made progress toward addressing their

substance abuse and domestic violence issues.        Orphans’ Court Opinion,

4/6/18, at 15. However, they remained unable to provide the Children with

the structure, routine, stability, and access to services necessary for them to

grow and succeed. Id. The court further reasoned that the Children have a

weak and insecure bond with the Parents, and that severing that bond would

not be detrimental to them. Id. at 18-19. The court noted that the Children

progressed significantly since entering foster care, and that OCY was working

____________________________________________


2 During the termination hearing, the Children had the benefit of a guardian
ad litem (“GAL”), William Manning, Esquire. Notably, the record is clear that
the Children’s legal interests and best interests were not in conflict. A.L.H.
was only two years old at the time of the hearing, and was too young to
express her preferred outcome. While H.D.H. and A.E.H. were seven and five
years old respectively, they both exhibited limited verbal skills due to their
autism. The record indicates that neither child spoke in complete sentences
and could only do things like say their name, count, and identify body parts.
N.T., 12/11/17, at 85-86; N.T., 4/3/18, at 47. Thus, they were also incapable
of expressing their preferred outcomes. Therefore, representation by the GAL
satisfied the Children’s right to counsel pursuant to 23 Pa.C.S. § 2313(a). See
In re T.S., ___ A.3d ___, 2018 WL 4001825 at *10 (Pa. 2018) (holding that
a very young and pre-verbal child’s right to counsel is satisfied when the
orphans’ court appoints an attorney-GAL who represents the child’s best
interests).

                                           -5-
J-S51002-18 & J-S51003-18



to identify a pre-adoptive home.           Id. at 19.   The court placed particular

emphasis on the testimony of psychologist William Russell, Ph.D., who

conducted parental capacity assessments and a bonding evaluation of the

Parents and the Children. Id. at 12-15, 17-18. The court emphasized Dr.

Russell’s findings that the Parents lack the capacity to meet the Children’s

needs, and that the Children do not view the Parents as having a central place

of importance in their lives. Id. at 14, 17-18.

       Mother timely filed notices of appeal from the termination decrees on

April 24, 2018, along with concise statements of errors complained of on

appeal. Father timely filed his own notices of appeal and concise statements

of errors complained of on appeal on May 1, 2018. The orphans’ court issued

supplemental opinions pursuant to Pa.R.A.P. 1925(a) on April 26, 2018, and

May 4, 2018.

ISSUES ON APPEAL

       Mother raises the following claims for our review:

       1.) Whether there is sufficient evidence to support the findings of
       [the orphans’ c]ourt that [OCY] proved by clear and convincing
       evidence the requirements of 23 Pa.C.S.[ § ]2511(a)(2) for the
       involuntary termination of [] [M]other’s parental rights?

       2.) Whether [the orphans’ c]ourt abused its discretion in finding
       that the developmental, physical and emotional needs and welfare
       of A.E.H.[3] will be best served by the termination of [] Mother’s
____________________________________________


3 While Mother included only A.E.H. in her Statement of Questions involved,
this appears to be a typographical error. Mother included all three Children in
her concise statements of errors complained of on appeal and the argument
section of her brief pertains to all three Children.

                                           -6-
J-S51002-18 & J-S51003-18


      parental rights pursuant to 23 Pa.C.S. [§] 2511(b), when there is
      a strong and loving bond between [] Mother and the child, and
      severance of that bond will cause irreparable harm to the child?

Mother’s Brief at 4.

      In addition, Father raises the following claims:

      1.) Whether there is sufficient evidence to support the findings of
      [the orphans’ c]ourt that [OCY] proved by clear and convincing
      evidence the requirements of 23 Pa.C.S. [§] 2511(a)(2) for the
      involuntary termination of [] Father’s parental rights?

      2.) Whether [the orphans’ c]ourt abused its discretion in finding
      that the developmental, physical and emotional needs and welfare
      of A.E.H., H.D.H., and A.L.H., will be best served by the
      termination of [] Father’s parental rights pursuant to 23 Pa.C.S.
      [§] 2511(b), when there is a loving bond between [] Father and
      the [C]hildren and severance of that bond will cause irreparable
      harm to the [C]hildren and that [F]ather’s alleged incapacity
      cannot be remedied within a reasonable period of time with
      available intervention[?]

Father’s Brief at 4.

LEGAL ANALYSIS

      Our standard of review in involuntarily termination of parental rights

matters requires us to determine whether the record supports the findings of

the orphans’ court, and, if so, whether the court committed an error of law or

abuse of discretion:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously

                                      -7-
J-S51002-18 & J-S51003-18


     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the orphans’ court terminated the parental rights of both

Parents pursuant to Section 2511(a)(2) and (b), which provides as follows:

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.


                                     -8-
J-S51002-18 & J-S51003-18



                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      This Court has explained the requisite analysis pursuant to Section

2511(a)(2) as follows:

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).




                                     -9-
J-S51002-18 & J-S51003-18



      With respect to Section 2511(b), this provision requires an analysis of

whether termination of parental rights would best serve the developmental,

physical, and emotional needs and welfare of the child:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      Mother’s appeal

      We begin by considering Mother’s first claim, in which she argues that

the orphans’ court abused its discretion by terminating her parental rights

pursuant to Section 2511(a)(2). Mother contends that she was in substantial

compliance with her Family Service Plan (“FSP”) goals. Mother’s Brief at 7-


                                     - 10 -
J-S51002-18 & J-S51003-18



10. She asserts that she participated in visits and maintained housing, and

that she attended domestic violence counseling, parenting classes, and a drug

and alcohol evaluation. Id. at 9-10. She also asserts that she made efforts

to address the special needs of H.D.H. and A.E.H. Id. at 10.

      Our review of the record reveals no abuse of discretion by the orphans’

court, and the record supports the trial court’s factual findings. During the

termination hearing, the court heard the testimony of OCY caseworker, Lisa

Mongan. Ms. Mongan testified that OCY prepared a series of FSP goals to

assist the Parents in achieving reunification with the Children. N.T., 12/12/17,

at 17. These goals included maintaining a bond with the Children, providing

and maintaining living conditions free from health and safety hazards,

understanding and addressing developmental delays and physical disabilities,

showing an understanding of age-appropriate behavior and expectations,

getting needed and preventative health and dental care, achieving and

maintaining recovery from substance abuse, and addressing mental health

needs. Id. at 19.

      Ms. Mongan testified that Mother initially failed to comply with her goals.

Id. at 21.   Mother completed a drug and alcohol evaluation in September

2016, which did not recommend further treatment. Id. at 100-01. However,

Mother admitted in October 2016 that she was facilitating Father’s substance

abuse by filling her prescription for Adderall and providing it to him. Id. at

25-26. OCY referred the Parents for reunification services through the Time

Limited Reunification program, but the program discharged them in December

                                     - 11 -
J-S51002-18 & J-S51003-18



2016 for refusing to cooperate. Id. at 20-21. Further, Mother maintained her

relationship with Father despite his acts of domestic violence.    Father was

arrested in February 2017 after striking Mother in the face. Id. at 37. Mother

reported to Ms. Mongan that Father struck her in January 2017 as well. Id.

at 38.   In June 2017, Father pled guilty to simple assault and received a

sentence of two years of probation. Exhibit OCY-13B (documents relating to

Father’s February 2017 criminal charge).

      Ms. Mongan explained that Mother did not begin to cooperate with her

FSP goals until May 2017, nearly a year after the Children entered foster care.

N.T., 12/12/17, at 21. Mother began attending mental health treatment, as

well as a domestic violence program. Id. at 36-37. Mother also completed a

parenting program in November 2017. Id. at 78. Ms. Mongan noted that the

Parents’ home was appropriate, although their electricity had been shut off for

a brief period in July 2017, and they owed approximately $6,000 to the electric

company. Id. at 23-24.

      Despite this recent progress, Ms. Mongan opined that Mother lacked the

capacity to parent the Children. Id. at 45-46, 49. She explained that the

Parents failed to demonstrate that they could meet their own needs for the

past year, let alone meet the Children’s needs. Id. at 120. Moreover, she

observed that the Parents had done nothing to learn how to address the

autism of H.D.H. and A.E.H. Id. at 39, 49. Ms. Mongan emphasized that the

Children improved significantly while in foster care. Id. at 46. H.D.H. is now

better behaved and possesses limited verbal skills, such as being able to say

                                    - 12 -
J-S51002-18 & J-S51003-18



his name and identify his eyes, ears, and nose. Id. at 46-47. A.L.H. has

overcome her physical limitations and is “talking a lot, walking, running. She’s

doing everything.” Id. at 47-48.4

       In addition, as noted above, the orphans’ court heard the testimony of

Dr. Russell, who conducted a parenting capacity evaluation of Mother. Dr.

Russell expressed concern regarding Mother’s mental health. He testified that

she suffered from a traumatic upbringing, and engaged in substance abuse

starting in her adolescence. N.T., 4/3/18, at 14-15. He opined that Mother

has not received treatment adequate to address these issues, and that she

suffers from depression and displays problems with anger. Id.

       Dr. Russell further testified that Mother minimizes her responsibility for

the circumstances leading to the Children’s placement. Id. at 16. He found

it significant that the Parents delayed in addressing those circumstances by

complying with services. Id. at 19-20. He theorized that the Parents’ recent

progress might indicate that they are afraid of losing custody of their new

baby,5 or that they “just don’t want to see themselves as being said that they

couldn’t care for their children[.]” Id. at 20-21. Ultimately, Dr. Russell opined


____________________________________________


4 Ms. Mongan testified that A.E.H. has not improved to the same extent as
H.D.H. and A.L.H. N.T., 12/12/17, at 47. Nonetheless, the record indicates
that she has made improvements. Foster care program coordinator, Felicia
Clayton, testified that A.E.H. is now better behaved, more verbal, and more
active. N.T., 12/11/17, at 57.

5Mother gave birth to a boy, N.T.H., in January 2018. N.T., 4/3/18, at 95-
96.

                                          - 13 -
J-S51002-18 & J-S51003-18



that Mother is unable to parent the Children safely. Id. at 23. He summarized

the bases for his conclusion as follows, in relevant part:

      [Mother] has only recently begun to work on the multitude of
      issues she faces. She has only recently begun to address her
      longstanding history of isolation, depression, and enabling her
      boyfriend’s addictive and violent behavior. Long lasting change
      will take time, effort and significant support. The unaddressed
      emotional trauma from her childhood, her substance abuse, her
      neglect of her children, her many emotional losses, the difficult
      relationship with [Father] and the normal stressors related [to]
      caring for and raising a newborn make a lengthy and complex
      basis for therapeutic intervention.

Exhibit OCY-17 (Report of Forensic Evaluation - Mother) at 7.

      The record supports the finding of the orphans’ court that Mother is

incapable of parenting the Children and that she cannot or will not remedy her

parental incapacity.    It was within the court’s discretion to accept the

testimony of Ms. Mongan and Dr. Russell, and to conclude that Mother’s

belated efforts at reunification were not sufficient to preserve her parental

rights. As this Court has stated, “a parent's vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797
A.2d 326, 340 (Pa. Super. 2012).

      Next, we consider Mother’s claim that the orphans’ court abused its

discretion by terminating her parental rights pursuant to Section 2511(b).

Mother argues that she and the Children share a significant bond. Mother’s

Brief at 11. She emphasizes that she attended visits with the Children as well

as their individualized education program meetings. Id.


                                     - 14 -
J-S51002-18 & J-S51003-18



      Our review of the record belies Mother’s claim. As noted above, Dr.

Russell conducted a bonding evaluation of the Parents and the Children during

which he observed a two-hour visit. N.T., 4/3/18, at 30. Dr. Russell testified

that the Children knew the Parents and interacted with them comfortably. Id.

at 31. However, they separated from the Parents at the conclusion of the visit

without difficulty. Id. at 34. Dr. Russell opined that the Children enjoy the

company of the Parents, but that they do not view them as the central figures

in their lives. Id. at 34-35. He further opined that terminating the Parents’

rights would not cause the Children to suffer irreparable harm. Id. at 54.

      Dr. Russell testified that the most crucial aspect of his opinion was that

the Children demonstrated significant improvement while in foster care. Id.

at 35. He cautioned that prolonging visitation with the Parents could interfere

with that improvement. Id. at 86. He stated,

      . . . . [T]he [C]hildren have been out of the [P]arents’ care for a
      long period of time and have demonstrated significant
      improvements predicated upon the environments they’ve been in.

             Now, ongoing, I believe that if the visitation continues, it will
      interfere with that structure. The [C]hildren need a sense of
      permanency in order to develop and thrive. The longer we
      continue with visitation in these situations, the longer you’re
      denying that ability to move forward. You’re interfering with that.
      Whether and how much of an impact it will have, at this point I
      did not feel professionally that separating those children from their
      parents would create any significant impact.

Id.

      Accordingly, the record is clear that terminating Mother’s parental rights

would best serve the Children’s needs and welfare. At the time of the hearing,


                                      - 15 -
J-S51002-18 & J-S51003-18



the Children had resided for nearly a year and a half in foster care. H.D.H.

was now seven years old, A.E.H. was five years old, and A.L.H. was two years

old. Despite numerous opportunities to improve, Mother remained incapable

of parenting them and providing for their needs. See C.D.R., 111 A.3d at

1220 (“Clearly, it would not be in Child’s best interest for his life to remain on

hold indefinitely in hopes that Mother will one day be able to act as his

parent.”). Moreover, while the Children were familiar with Mother, they did

not share a parental bond with her, such that terminating her parental rights

would cause them to suffer irreparable harm. If anything, the record indicates

that preserving Mother’s rights may harm the Children by interfering with their

progress in foster care. We discern no abuse of discretion.

      Father’s appeal

      We now turn our attention to Father’s appeal. In his first claim, Father

argues that the orphans’ court abused its discretion by terminating his

parental rights pursuant to Section 2511(a)(2).          Father challenges Dr.

Russell’s conclusion that he displays parental incapacity. He contends that

that he does not suffer from intellectual limitations or mental illness, that he

is addressing his drug use and domestic violence issues, and that he maintains

stable employment and housing. Father’s Brief at 9-11. Father insists that,

to the extent he does display parental incapacity, further reunification services

may remedy this problem. Id. at 10-11. In addition, he contends that Dr.

Russell relied on the Children’s special needs when reaching his conclusion.

Id. at 11. However, Father asserts that A.L.H. does not have special needs,

                                     - 16 -
J-S51002-18 & J-S51003-18



and that we consider her circumstances separately from those of the other

Children. Id.

      Contrary to Father’s contentions, the record is replete with evidence to

support the trial court’s conclusion that Father lacks the capacity to parent the

Children. In addition to the evidence discussed supra, the record reveals that

Father abused Adderall throughout much of the Children’s dependency. Ms.

Mongan testified that Father obtained a drug and alcohol evaluation in 2016.

N.T., 12/12/17, at 31. The evaluation indicated that Father “was speedballing

on Adderall and that he needed to go into a detox and get off Adderall

altogether and then come back for another evaluation.”           Id. at 65-66.

However, Father did not begin substance abuse treatment until after his arrest

in February 2017. Id. at 31. Father attended a rehabilitation program, but

the program discharged him for selling Suboxone to other patients. Id. at 32.

Father then attended a second rehabilitation program, which he completed in

April 2017. Id. at 31-32, 67. Father’s discharge recommendations included

attending intensive outpatient treatment, but he failed to comply. Id. at 32.

In addition, Father continued to test positive for Adderall as recently as July

17, 2017. Id. at 34, 73.

      Ms. Mongan testified that Father did not begin making progress toward

completion of his FSP goals until August 2017, over a year after the Children

entered foster care. Id. at 21. Specifically, Father began attending intensive

outpatient treatment as well as a parenting program. Id. at 68, 78. Father’s

therapist also indicated that he would begin an anger management program.

                                     - 17 -
J-S51002-18 & J-S51003-18



Id. at 36. Given Father’s inaction, Ms. Mongan opined that he lacked the

capacity to meet the Children’s needs. Id. at 45-46, 49. Like Mother, Father

had demonstrated that he could not even meet his own needs, and did not

make efforts to learn how to address the autism of H.D.H. and A.E.H. Id. at

39, 49, 120.

      Dr. Russell presented a similar opinion. He testified that Father is an

“immature, easily off-kiltered young individual, one who manifests difficulties

in control and behavior in a sense that he’s always jittery, he’s always hyper.

Again, symptoms consistent with an attention deficit disorder, so he’s always

feeling restless.”   N.T., 4/3/18, at 25.     In addition, Dr. Russell expressed

concern regarding Father’s history of substance abuse and domestic violence

involving Mother. Id. at 24-25. He observed that Father reported wanting to

parent the Children so that he could “redeem” himself, rather than for the

intrinsic joy of being a parent. Id. at 26. He also minimized his role in the

circumstances leading to the Children’s placement. Id. at 29.

      While Dr. Russell acknowledged that Father made some recent progress,

he cautioned that returning the Children to Father’s care could endanger that

progress by placing him under increased stress. Id. at 58-59. He explained:

            What we do know is that your client, [Father], comes to the
      table with a fairly lifelong substance abuse problem. He’s been
      clean for seven, eight months now. That’s just getting started.
      As I said, I haven’t had access to any of those most recent
      treatment notes, but given that it is that significant of a problem
      he’s just getting started.




                                     - 18 -
J-S51002-18 & J-S51003-18


             So whether he would continue to improve, well, we know
      that many of the -- one of the more frequent causes of substance
      relapse is stress. And if you take an individual in a situation where
      he’s going to have to care for four children, two of which are
      autistic, stress level is going to go right through the roof. If you
      put him in a situation where concomitantly there’s some
      difficulties in the parental interaction, the couple interaction, the
      stress is going to continue to go up. That history is clearly
      there. . . .

Id.

      Thus, we discern no abuse of discretion by the orphans’ court. Prior to

the Children’s placement in foster care, Father neglected their medical and

developmental needs. After the Children’s placement, Father committed acts

of domestic violence and abused Adderall. Father was even more recalcitrant

than Mother, in that he delayed until August 2017 before making progress on

his FSP goals. Father’s actions and inactions make it clear that he is incapable

of parenting all three Children, not just H.D.H. and A.E.H. Further, additional

reunification services will not remedy his parental incapacity at any point in

the foreseeable future. Father’s first claim merits no relief.

      In his second claim, Father argues that the orphans’ court abused its

discretion by terminating his parental rights pursuant to Section 2511(b). He

challenges Dr. Russell’s conclusion that the Children do not share a bond with

him. Father observes that H.D.H. and A.E.H. are autistic and complains that

Dr. Russell failed to address how autism affects bonding. Father’s Brief at 9.

He also attempts to justify his lack of a bond with the Children, by suggesting

that whatever bond they had with him prior to entering foster care may have

weakened over time.      Id.   Father acknowledges that the Children made


                                     - 19 -
J-S51002-18 & J-S51003-18



progress while in foster care, but asserts that they may also have made

progress if the juvenile court had reunited them with him and provided

services. Id. at 10-11.

        We conclude that Father is not entitled to relief. Father waited over a

year before he began making progress toward completion of his FSP goals.

By the time of the termination hearing, the Children had resided in foster care

for nearly a year and a half, and Father remained incapable of providing them

with a safe and appropriate home. Moreover, as discussed during our review

of Mother’s appeal, the record confirms that the Children do not have a

significant bond with Father and terminating his parental rights would not

cause them to suffer irreparable harm. To the contrary, preserving Father’s

parental rights may harm the Children by impairing their progress in foster

care.

        In reaching this conclusion, we reject Father’s assertions that the autism

of H.D.H. and A.E.H. may have affected their bonding, and that the Children

may have had a stronger bond with him prior to their placement. Father’s

arguments are speculative and lack support in the record. In addition, the

strength of the Children’s bond with Father now is what matters, not whether

they had a bond with him in the past. See N.A.M., 33 A.3d at 103 (explaining

that Section 2511(b) requires courts to consider whether terminating parental

rights would sever an existing parent/child bond). The record also refutes

Father’s claim that the Children may have progressed equally well if the

juvenile court had returned them to his care and provided services. It is clear

                                      - 20 -
J-S51002-18 & J-S51003-18



that Father’s neglect, substance abuse, acts of domestic violence, and refusal

to cooperate with services did not make him an appropriate caregiver.

      Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by terminating the Parents’ rights to the Children

involuntarily. Therefore, we affirm the court’s April 6, 2018 decrees.

      Decrees affirmed.

      President Judge Emeritus Ford Elliott joins the memorandum.

      Judge Nichols concurs in result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/18




                                    - 21 -